Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment with the adhesive attaching the locking members with the enclosure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (claim 16)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 1, it is unclear how the cover can be attached to the base when the sidewalls are between the base and cover, the hinges being located on the sidewalls.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenship et al (6,721,484). Blankenship teaches a telecommunications enclosure arrangement (Fig. 1), comprising: (a) an enclosure (10) having a plurality of sidewalls and a base (12) and a cover (14) connected to the base, the base and the cover cooperating to define an interior region, the cover being adapted for movement between an open position and a closed position; (b) a latch (16, 15) being disposed on at least one of the plurality of sidewalls of the enclosure (15) for securing the base and the cover together in the closed position; and (c) a modular locking device (17, 18) adapted to be mounted to the enclosure, the modular locking device including: (i) a first locking member (b; see annotated figure below) mountable to the base of the enclosure; and (ii) a second locking member (a) mountable to the cover of the enclosure; (d) the first and second locking members defining respective first and second openings (c) for receiving therein a securing element, the securing element  (17) being adapted to couple the first and second locking members together when the cover is in the closed position, wherein, in use, the securing element prevents the cover from moving from the closed position to the open position.  Further comprising a plurality of spaced latches disposed on the at least one of the plurality of sidewalls of the enclosure (Fig. 2).  Wherein the modular locking device is adapted to be positioned between the spaced latches (Fig. 1).  There is also a management unit (see fiber optic equipment within enclosure in Fig. 2) that mounts within the interior region of the enclosure.  Wherein the first and second locking members are in a snap-fit engagement with the enclosure.  

    PNG
    media_image1.png
    646
    784
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (6,721,484) in view of Myers (5,275,029).  As stated above, Blankenship teaches the limitations stated above, including a modular locking device.  For claim 4, Blankenship fails to teach that the modular locking device is specifically removably secured to the enclosure.   Myers teaches a modular locking device (10) that is removably secured to an enclosure (via 172, 180).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship by specifically attaching the modular locking device thereto using fasteners, such as is taught by Niemann, to provide a way for easy removal and replacement if the modular locking device becomes damaged (column 8, lines 36-46 of Myers).
For claim 16, Blankenship fails to teach that the modular locking device is specifically secured to the enclosure via adhesive.   Myers teaches a modular locking device (10) that is secured to an enclosure by adhesive (column 7, lines 23-36).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship by specifically attaching the modular locking device thereto using adhesive, such as is taught by Myers, to provide a way to attach the device to the enclosure specifically, as desired.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (6,721,484) in view of Poster, Jr (4,800,588).  As stated above, Blankenship teaches the limitations stated above, including a modular locking device with a securing element.  For claim 10, Blankenship fails to teach that the securing element includes a pad lock.   Poster teaches modular locking device (10) that includes a pad lock (52).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship by additionally or alternately using a pad lock, such as is taught by Poster, to provide an anti-theft securing element with the enclosure. Furthermore, the locking screw of Blankenship and the pad lock of Poster are functional equivalents and either would work equally well to secure the locking members of Blankenship together.
Claim 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (6,721,484) in view of Woods (7,523,912).  As stated above, Blankenship teaches the limitations stated above, including a modular locking device with a securing element.  For claims 11, 13, and 14, Blankenship fails to teach that the securing element includes a hex-head bolt with a washer, integral with the head in one situation.   Poster teaches a hex-head bolt (64) with a washer (66). Also, the examiner takes Official notice that washers integral with the head of a bolt are well known in the art.     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship by specifically using a hex-head bolt with a washer, integral or not, such as is taught by Woods, to provide an easily insertable and removable securing element with the enclosure.  Furthermore, the locking screw of Blankenship and the bolt with washer of Woods are functional equivalents and either would work equally well to secure the locking members of Blankenship together.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blankenship et al (6,721,484) in view of Senebier et al (FR2715428).  As stated above, Blankenship teaches the limitations stated above, including a modular locking device with a securing element.  For claim 12, Blankenship fails to teach that the securing element that includes a triangular-headed fastening lock.   Senebier teaches modular locking device (4) that includes a triangular-headed fastening lock (4b; Fig. 1).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Blankenship by alternately using a triangular-headed fastening lock, such as is taught by Senebier, to provide an easily insertable and removable securing element with the enclosure. Furthermore, the locking screw of Blankenship and the lock of Senebier are functional equivalents and either would work equally well to secure the locking members of Blankenship together.

Allowable Subject Matter
Claims 5-8 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
May 25, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637